Baldwin, J. delivered the opinion of the Court
Field, J. concurring.
We are not satisfied, from the examination of this record, that there is any substantial error to the prejudice of the Appellant. But we cannot consider the errors assigned, except that as to the admission of the declaration of plaintiff as sole trader, which is not well taken.
1. Mo grounds or reasons were given for the nonsuit asked.
2. Mo grounds were given for the motion for the new trial.
3. Mo exceptions were taken to the instructions of the Court.
We cannot, then, look into the evidence to see if the verdict is sanctioned by the proof, or the instructions by the law. The affidavits for new trial, for newly discovered evidence, are insufficient if we could consider them.
Judgment affirmed.